DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to Applicant's Amendment and Remarks, filed 26 Nov 2021. No claim is amended.

This application is a domestic application, filed 30 Jul 2020; and claims benefit as a CON of 16/006660, filed 12 Jun 2018, which claims benefit of provisional application 62/518262, filed 12 Jun 2017.

Claims 25-28 and 34-49 are pending in the current application and are examined on the merits herein.

Rejections Withdrawn
Applicant’s Remarks, filed 26 Nov 2021, with respect that claims 25-28 and 34-48 are rejected under 35 U.S.C. 103 as being unpatentable over Dale (US 7,868,162, issued 11 Jan 2011, provided by Applicant in IDS mailed 30 Jul 2020) in view of Lu et al. (Handbook of Non-Invasive Drug Delivery Systems, 2010, p59-94, of record) and Deckner et al. (US 5,824,666, issued 20 Oct 1998, provided by Applicant in IDS mailed 30 Jul 2020) has been fully considered and is persuasive, as Applicant's remarks are persuasive that the teachings of the prior art taken as a whole do not provide guidance 
This rejection has been withdrawn. 

The following are modified grounds of rejection necessitated by Applicant's Amendment in copending Application No. 16/006,660.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-28, 34-44, and 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-32 and 34-35 of copending Application No. 16/006,660 (reference application), now claims 13-17, 20-22, and 18-19 (respectively) of issued US Patent No. 11,096,954. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 25-32 and 34-35 of the reference application are drawn to methods of treating an infection in a patient in need thereof comprising administering an effective amount of the formulation of claim 1 of the reference application, where said formulation corresponds to the formulation of instant claim 49 and makes obvious 
Response to Applicant’s Remarks:
	Applicant’s Remarks, filed 26 Nov 2021, have been fully considered and not found to be persuasive.
	Applicant asserts that the rejection of record fails to properly apply the inquiry of Graham v. John Deere Co. However, as detailed above, the rejection of record sets forth the scope and content of the prior art with regard to the claims of the reference application, ascertains the difference between the instant claims and the claims of the reference application, for example that reference claims recite methods of treating an infection in a patient in need thereof comprising administering an effective amount of the formulation of claim 1 of the reference application where said formulation corresponds to the formulation of instant claim 49. The level of ordinary skill in the pertinent art is apparent from the claims of the reference application, and encompasses the combination of claimed features as implied by the nature of dependent claims. Therefore the framework of the Graham factual inquiry has been met by the rejection of record. 
	Applicant asserts that no explanation of why a person of ordinary skill in the art would conclude that the instantly claimed method would have been obvious, however this would have been inferred by the rejection of record which details that the methods of treating an infection in a patient in need thereof comprising administering an effective amount of the formulation of claim 1 of the reference application, where said formulation corresponds to the formulation of instant claim 49 and makes obvious the limitations of "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton."KSR, 550 U.S. at 421, 82 USPQ2d at 1397' and 'Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ."Id. at 418, 82 USPQ2d at 1396.'

Claims 45-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-32 and 34-42 of copending Application No. 16/006,660 (reference application), now claims 13-17, 20-22, and 18-19 (respectively) of issued US Patent No. 11,096,954, in view of Dale (US 7,868,162, issued 11 Jan 2011, provided by Applicant in IDS mailed 30 Jul 2020). 
 Claims 25-32 and 34-35 of the reference application are drawn to an invention as detailed above. Further, Claims 36-42 of the reference application are drawn to the formulation comprising about 1% to about 10% (weight/weight) of an acid such as hydrochloric acid, providing guidance for selecting this subgenus of formulation encompassed within the formulation of reference claim 1 incorporated by reference into claims 25-32 and 34-35 of the reference application.
Claims 25-32 and 34-35 of the reference application do not specifically teach the dose at which the composition is administered or the dose regimen. (instant claims 46-48)
Dale teaches of record as detailed in the Office Action mailed 26 May 2021. Dale teaches the embodiment of protonation of Nu-3 using HCl until the solution has a pH of about 1 (column 35, lines 50-60). Dale teaches protonated forms of the described compounds can be generated by subjecting the purified, partially purified, or crude compounds, to a low pH (e.g., acidic) environment. Purified or crude compounds were 
It would have been obvious to one of ordinary skill in the art before the time of the invention to combine the teachings of claims 25-32 and 34-42 of the reference application in view of Dale in order to select the subgenus of formulation for administration further comprising an acid or to select the dose at which the composition is administered or the dose regimen. One of ordinary skill in the art would have been motivated to combine claims 25-32 and 34-42 of the reference application in view of Dale with a reasonable expectation of success because both teachings are drawn to method of treating infections comprising administering a formulation comprising Nu-3, claims 25-32 and 34-42 of the reference application provide further guidance for selecting a subgenus of formulation for administration, and Dale teaches guidance for selecting the protonated forms of the compounds using an acidic environment and for selecting the dosage or dose regiment through routine optimization or experimentation.
Response to Applicant’s Remarks:

Applicant's remarks regarding the rejection over claims 25-32 and 34-42 of copending Application No. 16/006,660 (reference application), now claims 13-17, 20-22, and 18-19 (respectively) of issued US Patent No. 11,096,954, are addressed as above. With regard to the rejection over claims 25-32 and 34-42 of the reference application in view of Dale, the framework of the Graham factual inquiry and rationale for concluding obviousness are detailed as in the rejection of record and reiterated above.

Conclusion
No claim is currently in condition for allowance.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623